DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/22/2022 has been entered. Claims 1-4, 6-7, 10-17 and 19-20 have been amended. Claims 8-9 and 18 have been canceled. Claims 1-7, 10-17 and 19-20 are pending in the application. 

Response to Arguments
Applicant's arguments filed 09/22/2022, have been fully considered and entered but they are not persuasive/ moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Main Argument:
Claim 1 has been amended to clarify that the second image data generated from the LL sub-band data of the first image data has the same resolution as the first image data, i.e., a resolution being higher than the LL sub-band data. Additionally, claim 1 as amended features the high-frequency component sub-bands data are generated by applying DWT to the second image data rather than being directly predicted from the LL sub-band data…
However, regarding the predicted high-frequency component sub-bands data, Yang et al. only mentions that they are predicted using the low-frequency component sub-band data (i.e., LL sub-band data). More specifically, Yang et al. is silent about the resolution of predicted high-frequency component sub-bands data… 
Reply
Examiner respectfully disagrees.
The second image represents a middle internal step to predict the HF sub-bands. It is obvious to one with ordinary skills in the art to directly train a neural network to directly predict the HF sub-bands (Yang) as an alternative of training a system to predict a middle image “second image” and then apply DWT to calculate the HF sub-bands.
The predicted HF sub-bands of Yang (Fig. 2 and 5) shows the resolution of the predicted high frequency sub-bands that are combined with the LF band and inversely DWT to output a reconstructed image (Section III).
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims [1, 11, 12, 13, 14, 19 and 20] recite the limitation “generate the high-frequency component sub-bands data from the second image data …".  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change this to “generate a high-frequency component sub-bands data from the second image data …".
Regarding claims [2-7, 10 and 15-17], dependent claims are rejected based on their dependency from the rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over (Chuxi Yang , Yan Zhao, and Shigang Wang, “Deep Image Compression in the Wavelet Transform Domain Based on High Frequency Sub-Band Prediction”, IEEE Access, April 2019) hereinafter Yang.
Regarding claim 1, 
Yang teaches an encoding apparatus for encoding first image data (“Encoding, Fig. 1”) comprising: one or more processors that execute a program comprising instructions that cause, when executed by the one or more processors, the one or more processors to (“Encoding, Fig. 1”):
generate low-frequency component sub-band data that is LL sub-band data and high-frequency component sub-bands data that are LH, HL and HH from the first image data by applying two-dimensional discrete wavelet transform to the first image data (DWT, Fig. 1 to generate LF sub-band and HF sub-bands; The input image x is firstly decomposed into four sub-bands by discrete wavelet transform “DWT”, which produces one LF sub-band and three HF sub-bands; Section III A. FRAMEWORK).
generate, from the low-frequency component sub-band data generated from the first image data, second image data that has a same resolution as that of the first image data “The second image represents a middle internal step, to predict the HF sub-bands”; generate the high-frequency component sub-bands data from the second image data by applying two- dimensional discrete wavelet transform to the second image data (Prediction, Fig. 1; x(ll) can be used to make predictions for x(h); Section III C. PREDICTION OF HIGH FREQUENCY SUB-BANDS Section III C. PREDICTION OF HIGH FREQUENCY SUB-BANDS). It is obvious to one with ordinary skills in the art to directly train the neural network system to predict the HF sub-bands as an alternative of training to get a middle image and then apply DWT to get the predicted HF sub-bands.
generate high-frequency  component differential data that is a difference between the high- frequency component sub-bands data generated from the first image data and the high-frequency component sub-bands data generated from the second image data (HF residual, Fig. 1; The residual of each HF sub-band can be represented as: r(h) = x(h) - P(h) (x(ll)) equation (12), Section III C. PREDICTION OF HIGH FREQUENCY SUB-BANDS);
encode the low-frequency component sub-band data of the first image data and the high-frequency component differential data (Encoding LF sub-band and HF residuals, Fig. 1).  


Regarding claim 2, 
Yang teaches all the features of claim 1, as outlined above.
Yang further teaches quantizing the high-frequency component differential data, encode the quantized high-frequency component differential data difference (Entropy coding the quantized HF residual, Fig. 1).  

Regarding claim 3, 
Yang teaches all the features of claim 2, as outlined above.
Yang further teaches quantizing the low-frequency component sub-band data of the first image data, and - 35 -10198433US01/P220-0690USencoding the high-frequency component differential data and the quantized low-frequency component sub-band data (Entropy coding the quantized HF residual and the LF sub-band, Fig. 1). 

Regarding claim 4, 
Yang teaches all the features of claim 1, as outlined above.
Yang further teaches quantizing the low-frequency component sub-band data of the first image data; encoding the quantized low-frequency component sub-band data of the first image data (Entropy coding the quantized HF residual and the LF sub-band, Fig. 1). 

Regarding claim 5, 
Yang teaches all the features of claim 1, as outlined above.
Yang further teaches wherein a quantization parameter that is used for quantization of the low- frequency component sub-band data of the first image data differs according to setting of a compression rate (the quantization (see section III.E). The code that actually to be decoded at the decoder, with the bitrate. To better control the trade-off of reconstruction error and the bit rates, a rate-distortion optimization function (see section III.D and section III.F)).  

Regarding claim 6, 
Yang teaches all the features of claim 1, as outlined above.
Yang further teaches generating the second image data from the low-frequency component sub-band data of the first image data, using a trained neural network (The HF prediction model. It is a network with three CNN layers to yield the HF prediction, and the three HF sub-bands are predicted respectively in three parallel branches). The second image represents a middle internal step to predict the HF sub-bands. It is obvious to one with ordinary skills in the art to directly train a system to predict the HF sub-bands as an alternative of training a system to predict a middle image “second image” and then apply DWT to calculate the HF sub-bands.

Regarding claim 7, 
Yang teaches all the features of claim 1, as outlined above.
Yang further teaches outputting information regarding a configuration of the neural network (The structure of the prediction network at the decoder is same as the one at the encoder, but without the mask network because all the predictions can be used for the HF reconstruction at the decoder side; Section III C. PREDICTION OF HIGH FREQUENCY SUB-BANDS) and the encoded data (Fig. 1).  

Regarding claim 10 is rejected under the same reasoning as claim 1, where the camera or the image sensor is well-known source of acquiring raw/digital images.
Regarding claims [11-17 and 19-20] are rejected under the same reasoning as claims [1-7 and 10], where Yang teaches the encoder and the decoder (Fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419